       Case 4:18-cv-01885-HSG Document 679 Filed 06/21/19 Page 1 of 3



 1   John P. Schnurer (CA Bar No. 185725)             Judith B. Jennison (CA Bar No. 165929)
     PERKINS COIE LLP                                 Christina J. McCullough (CA Bar No.
 2   11988 El Camino Road, Suite 350                  245944)
     San Diego, CA 92130                              PERKINS COIE LLP
 3   Telephone: (858) 720-5700                        1201 Third Avenue, Suite 4900
     Facsimile: (858) 720-5799                        Seattle, Washington, 98101
 4                                                    Telephone: (206) 359-8000
     Ryan J. McBrayer (pro hac vice)                  Facsimile: (206) 359-9000
 5   Jonathan R. Putman (pro hac vice)
     PERKINS COIE LLP                                 Chad S. Campbell (CA Bar No. 258723)
 6   1201 Third Avenue, Suite 4900                    PERKINS COIE LLP
     Seattle, WA 98101                                2901 North Central Avenue, Suite 2000
 7   Telephone: (206) 359-8000                        Phoenix, Arizona, 85012
     Facsimile: (206) 359-9000                        Telephone: (602) 351-8000
 8                                                    Facsimile: (602) 648-7000
     Attorneys for Defendants
 9   HTC CORP.                                        Tiffany P. Cunningham (pro hac vice)
     HTC AMERICA, INC.                                PERKINS COIE LLP
10                                                    131 South Dearborn, Suite 1700
                                                      Chicago, Illinois 60603
11                                                    Telephone: (312) 324-8400
                                                      Facsimile: (312) 324-9400
12
                                                      Attorneys for Intervenor-
13                                                    Plaintiff/Counterclaim Defendants
                                                      MICROSOFT CORPORATION
14                                                    MICROSOFT MOBILE INC.

15

16                              UNITED STATES DISTRICT COURT

17                           NORTHERN DISTRICT OF CALIFORNIA

18                                       OAKLAND DIVISION

19
     IN RE KONINKLIJKE PHILIPS PATENT             Case No. 4:18-cv-01885-HSG-EDL
20   LITIGATION.
                                                  JURY TRIAL DEMANDED
21
                                                  UNOPPOSED DEFENDANTS’
22                                                ADMINISTRATIVE MOTION TO FILE
                                                  UNDER SEAL DEFENDANTS’ REPLY IN
23
                                                  SUPPORT OF MOTION FOR LEAVE TO
24                                                SERVE SUBPOENA AFTER DISCOVERY
                                                  DEADLINE
25

26

27

28
     DEFENDANTS’ ADMINISTRATIVE MOTION TO       -1-                CASE NO. 4:18-CV-01885-HSG-EDL
     SEAL
     144765161.1
       Case 4:18-cv-01885-HSG Document 679 Filed 06/21/19 Page 2 of 3



 1            Under Civil L.R. 7-11 and 79-5, Defendants HTC Corporation and HTC America, Inc.

 2   and Microsoft Corporation and Microsoft Mobile Inc. (collectively, “Defendants”) hereby bring

 3   this Unopposed Administrative Motion to File Under Seal the confidential, unredacted version of

 4   Defendants’ Reply in Support of Motion for Leave to Serve Subpoena After the Discovery

 5   Deadline (“Defendants’ Reply”), supporting Declaration of Jonathan R. Putman, and supporting

 6   Exhibit 3.

 7            These materials discuss and refer to material that Plaintiffs Koninklijke Philips N.V. and

 8   U.S. Philips Corporation (“Philips”) have designated as confidential under the parties’ Stipulated

 9   Protective Order (Dkt. No. 95 in 4:18-CV-01887, so ordered February 27, 2017). As required by

10   Civil L.R. 79-5, Defendants have electronically filed and served on all parties to these actions an

11   unredacted version of these documents.

12            As set forth in the accompanying declaration of Jonathan R. Putman, Defendants

13   conferred with counsel for Philips before this filing. Counsel for Philips confirmed that they do

14   not oppose this Administrative Motion.

15

16   Respectfully submitted June 21, 2019.

17      _/s/ Jonathan R. Putman______________          _/s/ Tiffany P. Cunningham
        Ryan J. McBrayer (pro hac vice)                Tiffany P. Cunningham (pro hac vice)
18
        Jonathan R. Putman (pro hac vice)              PERKINS COIE LLP
19      PERKINS COIE LLP                               131 South Dearborn, Suite 1700
        1201 Third Avenue, Suite 4900                  Chicago, Illinois 60603
20      Seattle, Washington, 98101                     Tel: (312) 324-8400/Fax: (312) 324-9400
        Tel: (206) 359-8000/Fax: (206) 359-9000        msft-philipsteam@perkinscoie.com
21      htc-
22      philipsperkinsservice@perkinscoie.com          Judith B. Jennison (CA Bar No. 165929)
                                                       Christina J. McCullough (CA Bar No.
23      John P. Schnurer (Cal. Bar No. 185725          245944)
        PERKINS COIE LLP                               PERKINS COIE LLP
24      11988 El Camino Real, Suite 350                1201 Third Avenue, Suite 4900
        San Diego, California, 92130                   Seattle, Washington, 98101
25      Tel: (858) 720-5700/Fax: (858) 720-5799        Tel: (206) 359-8000/Fax: (206) 359-9000
26      htc-
        philipsperkinsservice@perkinscoie.com          Chad S. Campbell (CA Bar No. 258723)
27                                                     PERKINS COIE LLP
        Attorneys for Defendants HTC Corp. and         2901 North Central Avenue, Suite 2000
28      HTC America, Inc.                              Phoenix, Arizona, 85012
     DEFENDANTS’ ADMINISTRATIVE MOTION TO             -2-                   CASE NO. 4:18-CV-01885-HSG
     SEAL
     144765161.1
       Case 4:18-cv-01885-HSG Document 679 Filed 06/21/19 Page 3 of 3



 1                                                      Tel: (602) 351-8000/Fax: (602) 648-7000
 2                                                      Attorneys for Intervenor-
 3                                                      Plaintiff/Counterclaim Defendants
                                                        Microsoft Corporation and Microsoft
 4                                                      Mobile Inc.

 5
                                               ATTESTATION
 6
              Pursuant to Civil Local Rule 5-1(i)(3), I attest that I have received concurrence in the
 7
     filing of this document from every other signatory to this document, and that I maintain records to
 8

 9   support this concurrence.

10   DATED: June 21,2019.                   /s/ Jonathan R. Putman
                                            Jonathan R. Putman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANTS’ ADMINISTRATIVE MOTION TO              -3-                    CASE NO. 4:18-CV-01885-HSG
     SEAL
     144765161.1
